Citation Nr: 1700716	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Appellee represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case has previously been before the Board in June 2011 and June 2012, where the Board remanded the appellant's claim to ensure due process.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her January 2010 VA Form 9, the appellant requested to testify before a Veterans Law Judge at the RO (i.e. a Travel Board hearing).  While the appellant was erroneously scheduled for a DRO hearing in June 2010, with both the appellant and the Veteran receiving a notice of the hearing in May 2010, the record is unclear whether a Travel Board hearing actually took place.  Accordingly, in June 2011, the Board addressed this issue by remanding the appellant's claim in order to schedule the appellant's requested Travel Board hearing before a member of the Board.

In August 2011, the RO notified the Veteran that he was scheduled for a Travel Board hearing in September 2011.  In addition to erroneously scheduling the hearing for the Veteran and not the appellant, the RO did not notify the appellant of the scheduled September 2011 Travel Board hearing.  Accordingly, in June 2012, the Board addressed this issue by remanding the appellant's claim in order to schedule the appellant's requested Travel Board hearing before a member of the Board.  Moreover, the Board specifically noted that this was a contested claim and, as such, that the RO should notify the Veteran of the date of the hearing and provide him with the opportunity to be present at it.

In June 2016, the RO notified the Veteran that he was scheduled for a Board hearing by live videoconference in August 2016.  Not only did the RO wrongly schedule the hearing for the Veteran and not the appellant, and consequently not notify the appellant of the scheduled August 2016 hearing, but the RO incorrectly scheduled a live videoconference hearing instead of the appellant's requested Travel Board hearing.

The Board finds that judicial review in this case has been frustrated by the RO's failure to comply with the prior remand instructions in June 2011 and June 2012.  In Stegall v. West, the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  11 Vet. App. 268 (1998) (emphasis added).  In this regard, the Board notes that compliance by the RO with the June 2011 and June 2012 remand directives was not discretionary, particularly in light of the Court's decision in Stegall and the importance of affording the appellant with an opportunity to present evidence in support of her claim.

Given the RO's failure to comply with the Board's June 2011 and June 2012 remand instructions and well-settled law, the Board is once again required to remand this case in order to schedule the appellant for a Travel Board hearing so that she may provide evidence in support of her claim.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).





Accordingly, the case is REMANDED for the following action:

Schedule the appellant, and NOT the Veteran, for a Travel Board hearing.  The appellant should be notified in writing of the date, time, and location of the hearing.  

Since this is a contested claim, the RO should comply with the provisions of 38 C.F.R. § 20.713 and also notify the Veteran of the date of the hearing, and provide him with the opportunity to be present at it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

